         Case 7:15-cv-04273-PED Document 145 Filed 09/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        -X

NICHOLAS J. LAROSA and ARCADIO CRUZ,
Individually and m behalf of all other persons
similarly situated,                                           Case No.: 15-CV-4273(PED)
                                Plaintiffs,

                     -agamst-

                                                                            ORDER

AAA CARTING AND RUBBISH REMOVAL, INC.;
ANGELO CARTALEMI; PASQUALE CARTALEMI;
and PASQUALE CARTALEMI, JR.; jointly and
several ly;
                                Defendants.
                                                         -X




        AND NOW, THIS               DAY of                    2020, the Court having reviewed the

case of Nicholas J. Larosa, et al., v. AAA Carting and Rubbish Removal, Inc. et cd., and having


considered applicable case law, and for good cause shown, it is ORDERED, ADJUDGED, and

DECREED that:


        1. The settlement agreement between Plaintiffs, on the one hand, and Defendants, on
                                      /\
the other hand ("Collective Settlement"): (a) is fair to all parties; (b) reasonably resolves a bona

fide disagreement between the parties with regard to the merits of the Plaintiffs' claims; and (c)

demonstrates a good faith intention by the parties that the Plaintiffs' claims for liability and

damages be ful!y and finally resolved, and not re-litigated in whole or in part at any point in the

future. The Collective Settlement is therefore APPROVED by the Court.

        2. The Court finds that all plaintiffs are bound by the terms of the Collective

Settlement irrespective of their having signed the Collective Settlement.




{01070533.DOCX;2 }
        Case 7:15-cv-04273-PED Document 145 Filed 09/30/20 Page 2 of 3




      3. Within two weeks of the date of this Order, Plaintiffs' counsel shall send a copy

of this Order to those individual plaintiffs who have not signed the Collective Settlement. The

portion of the settlement funds allocated to those individual plaintiffs who have not executed the

Collective Settlement shall be held in escrow by the Law Office ofJustin A. Zeller, P.C., for a

period of three years from the date of this Order. During the three-year period, upon Plaintiffs'

counsel's receipt of an executed copy of the Collective Settlement from one of the non-signing

individual plaintiffs, which executed copy shall be promptly forwarded by Plaintiffs' counsel to

Defendants' counsel, Plaintiffs' counsel is authorized to and shall release to that individual

plaintiff his allocated portion of the settlement funds. Upon the expiration of the thrcc-year

period, any portion of the settlement funds that remain unclaimed by the Plaintiffs shall be

designated as unclaimed property pursuant to § 1315 of the New York Abandoned Property Law,

and shall be subject to treatment in accordance therewith.

      4. The lawsuit and claims of Plaintiffs against Defendants arc DISMISSED WITH

PREJUDICE without fees or costs except as set forth in the .Collective Settlement.




   LAW OFFICE OF JUST1N A ZELLER, P.C. ROBINSON BROG LEINWAND GREEN
                                        GENOVESE & GLUCK P.C.
                          f-UA^QA^                                  /s
         istin A. ZeHer                                        Nicholas Caputo
       John M. Gurrieri                                        Michael A. Eisenberg
       277 Broadway, Suite 408                                 875 Third Avenue, 9th PL
       New York, New York 10007                                New York, New York 10022
       Phone: (212)229-2249                                    Phone:(212)603-6300
       jaz@zelleriegal.com                                     nrc@robinsonbrog.com
       jmgumeri@zellerlegal,com                                mae@robinsonbrog.com
       Attorneys for Plaintiff                                 Afiorneysfor Defefidants



Dated: New York, New York

                                         {01070533.DOCX;2 }2
  Case 7:15-cv-04273-PED Document 145 Filed 09/30/20 Page 3 of 3




day of       ,^L^r 2020




                              THM^IOm^LE PAUL E. DAVISON
                              UNITED STATES MAGISTRATE JUDGE




                          {01070533,DOCX;2 }3
